Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 14, 2019

The Court of Appeals hereby passes the following order:

A20A0497. VICTOR HODGES v. THE STATE.

      A jury found Victor Hodges guilty of malice murder, robbery, and aggravated
assault, and the trial court sentenced Hodges to life imprisonment. Hodges filed a
motion for new trial, which the trial court denied, and Hodges filed this direct appeal.
Hodges has filed a motion to transfer the case to the Supreme Court.
      Under our Constitution, the Supreme Court has appellate jurisdiction over “[a]ll
cases in which a sentence of death was imposed or could be imposed.” Ga. Const. of
1983, Art. VI, Sec. VI, Par. III (8). Because a penalty of death can be imposed for the
crime of malice murder, jurisdiction is proper in the Supreme Court. See OCGA §
16-5-1 (a), (e) (1); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012) (Hunstein,
C. J., concurring); see also State v. Thornton, 253 Ga. 524, 524 (1) (322 SE2d 711)
(1984) (directing this Court to transfer “all cases in which either a sentence of death or
of life imprisonment has been imposed upon conviction of murder”).
      Accordingly, Hodges’s motion to transfer is GRANTED and this appeal is
hereby TRANSFERRED to the Supreme Court for disposition.
                                         Court of Appeals of the State of Georgia
                                                 Clerk’s Office, Atlanta,____________________
                                                                           11/14/2019
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Wi tness my signature and the seal of said court
                                         hereto affixed the day and year last above written.

                                                                                           , Clerk.